Matter of Silvera v Heitler (2014 NY Slip Op 06268)
Matter of Silvera v Heitler
2014 NY Slip Op 06268
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12989 200102/11 -2872

[*1] In re Daniel Silvera Petitioner,
  vHon. Sherry Klein Heitler, etc., et al.,Respondents.
Alexander Potruch, LLC, Garden City (Alexander Potruch of counsel), for petitioner.Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for Hon. Sherry Klein Heitler, respondent.The Law Offices of Anthony A. Capetola, Williston Park (Anthony A. Capetola of counsel), for 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: SEPTEMBER 23, 2014
CLERK